NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANNA M. WOMACK,                                 No.    20-16051

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05765-MTL

 v.
                                                MEMORANDUM*
CINCINNATI BELL; AMERICAN
EXPRESS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Anna M. Womack appeals pro se from the district court’s judgment

dismissing her action alleging discrimination and retaliation claims under Title VII

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Womack fails to address the district court’s grounds for

dismissal and has therefore waived her challenge to the district court’s judgment.

See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003)

(“[W]e will not consider any claims that were not actually argued in appellant’s

opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues

not supported by argument in pro se appellant’s opening brief are waived); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim . . . .”).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Womack’s motion for default judgment (Docket Entry No. 17) is denied.

      AFFIRMED.




                                           2                                    20-16051